Exhibit 10(c)
FIRST AMENDMENT TO THE
FIRST FRANKLIN CORPORATION
2002 STOCK OPTION AND INCENTIVE PLAN
     WHEREAS, First Franklin Corporation, a Delaware corporation (“Company”)
previously adopted the First Franklin Corporation 2002 Stock Option and
Incentive Plan (“Plan”); and
     WHEREAS, Section 409A (“Section 409A”) was added to the Internal Revenue
Code of 1986 effective as of January 1, 2005; and
     WHEREAS, Section 409A applies to grants of certain stock rights, which may
include Nonqualified Stock Options (as defined in the Plan) granted pursuant to
the Plan; and
     WHEREAS, plans subject to Section 409A must be amended to comply with its
requirements no later than December 31, 2008; and
     WHEREAS, subject to certain limitations, Section 11 authorizes the Board
(as defined in the Plan) to amend the Plan without the approval of stockholders
as it may deem advisable; and
     WHEREAS, the Board has determined that it would be advisable to amend the
Plan to comply with the requirements of Section 409A;
     NOW, THEREFORE, effective as of December 22, 2008, the Plan is hereby
amended as follows:

1.   Section 2(i)(iii) of the Plan is hereby deleted in its entirety and
replaced with the following:

If the Common Shares are not traded on a national securities exchange or quoted
on The Nasdaq Stock Market, the Fair Market Value of any Common Share underlying
an Incentive Stock Option shall be as determined by the Committee in good faith
and the Fair Market Value of any Common Share underlying any Nonqualified Stock
Option shall be as determined by the Committee through the reasonable
application of a reasonable valuation method, taking into account all
information material to the value of the Company, that satisfies the
requirements of Section 409A of the Code.

2.   The references to “an Incentive Stock Option” and “such Incentive Stock
Option” in the first sentence of Section 7(a) of the Plan are hereby replaced
with references to “a Stock Option” and “such Stock Option”, respectively.

3.   Section 10(b) of the Plan is hereby amended by adding the following
sentence to the end thereof:

Notwithstanding the foregoing, any adjustment pursuant to this Section 10(b)
shall be made in compliance with the requirements of Section 409A of the Code,
to the extent applicable.

 



--------------------------------------------------------------------------------



 



4.   Section 12 of the Plan is hereby amended by adding the following sentence
to the end thereof:

Notwithstanding the foregoing, any modification pursuant to this Section 12
shall be made in compliance with the requirements of Section 409A of the Code,
to the extent applicable.

5.   Section 13(e) of the Plan is hereby amended by adding the following
sentence to the end thereof:

Notwithstanding the foregoing, to the extent any Common Shares cannot be
delivered pursuant to this Plan due to the application this provision, such
Common Shares will be issued on the earliest date at which the Company
reasonably anticipates that their issuance will be in compliance with applicable
federal and state securities laws.

6.   New Section 14 is hereby added to the Plan as follows:

This Plan is intended to comply with, or be exempt from, the requirements of
Section 409A of the Code and, to the maximum extent permitted by law, shall be
interpreted, administered and operated in accordance with this intent. Nothing
herein shall be construed as an entitlement to or guarantee of any particular
tax treatment to a Participant.
          IN WITNESS WHEREOF, the Company hereby adopts this First Amendment to
the Plan effective as of the date first set forth above.

            FIRST FRANKLIN CORPORATION
      By:   /s/ Thomas H. Siemers         Printed Name: Thomas H. Siemers
Its: President     

-2-